                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JODI LYNN HOKE,                              :   CIVIL ACTION NO. 1:18-CV-394
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
NANCY A. BERRYHILL,                          :
Acting Commissioner of the                   :
Social Security Administration,              :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 5th day of March, 2019, upon consideration of the report

(Doc. 14) of Magistrate Judge Karoline Mehalchick, recommending that the court

deny the appeal of plaintiff Jodi Lynn Hoke (“Hoke”) from the decision of the

administrative law judge denying her application for a period of disability and

disability insurance benefits, and it appearing that Hoke has not objected to the

report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to

timely object to a magistrate judge’s conclusions “may result in forfeiture of de novo

review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007)

(citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a

matter of good practice, a district court should afford “reasoned consideration” to

the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93,
100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself

that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following independent review of the record, the court being

in agreement with Judge Mehalchick that the decision of the administrative law

judge is “supported by substantial evidence,” 42 U.S.C. § 405(g), and concluding

that there is no clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 14) of Magistrate Judge Mehalchick is ADOPTED.

      2.     The decision of the Commissioner denying Hoke’s application for a
             period of disability and disability insurance benefits is AFFIRMED.

      3.     The Clerk of Court shall enter judgment in favor of the Commissioner
             and against Hoke as set forth in paragraph 2.

      4.     The Clerk of Court shall thereafter CLOSE this case.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
